CAMPBELL, Judge.
The only question presented is whether the findings of fact of the Industrial Commission are supported by competent evidence and are determinative of all the questions at issue in the proceeding. If they are, we must accept such findings as final truth and merely determine whether or not they justify the legal conclusions and decision of the Commission. Thomason v. Cab Co., 235 N.C. 602, 70 S.E. 2d 706 (1952).
In the instant case there was competent evidence before the Commission to support the findings of fact made by the Commission, and those findings justify the legal conclusions and decision.
Affirmed.
Chief Judge Mallard and Judge Brock concur.